Citation Nr: 0737887	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-32 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran in this appeal had active military duty from July 
1942 to September 1943.  He died in July 1983.  The appellant 
claims status as claimant for VA benefit purposes on the 
basis that he is the veteran's grandson.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that the appellant lacked 
standing as a valid claimant for any accrued benefits due and 
unpaid at the time of the veteran's death.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2.  The veteran died in 1983 and the appellant filed a claim 
for accrued benefits in 2004, some 21 years after the veteran 
died.

3.  The appellant is not the veteran's spouse or child or 
dependent parent, and is therefore not a proper claimant for 
accrued benefits.


CONCLUSION OF LAW

The appellant's claim for accrued benefits was not filed 
within one year after the date of the veteran's death in July 
1983, and the appellant is not a valid claimant for accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case was provided formal VCAA notice in 
October 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  This VCAA notice specifically informed the 
appellant of individuals who were proper claimants for 
accrued benefit purposes.  

Given the facts and circumstances presented in this case, the 
Board finds VCAA is inapplicable and VA has no duty to assist 
because there is no possibility that the appellant's claim 
for accrued benefits can be substantiated or approved as a 
matter of law.  VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid and substantiating the claim.  
38 U.S.C.A. § 5103A(2).

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).

Periodic monetary VA benefits (other than insurance and 
serviceman's indemnity) to which an individual was entitled 
at death under existing ratings or decisions, or those based 
upon the evidence in the file at the date of death are 
referred to as "accrued benefits."  Accrued benefits due an 
unpaid shall, upon the death of a veteran be paid to either 
(A) the veteran's spouse, (B) the veteran's children (in 
equal shares); or (C) the veteran's dependent parents (in 
equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).

Analysis:  The veteran in this appeal died in July 1983.  The 
appellant filed his claim for accrued benefits in 2004, some 
21 years after the veteran's death.  Claims for accrued 
benefits must be received within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
Furthermore, failure to file a timely claim, or a waiver of 
rights, by a preferred dependent will not serve to vest title 
in a person in a lower class or claimant for reimbursement.  
38 C.F.R. § 3.1000(c)(2).  The appellant's claim for accrued 
benefits in this case came 20 years late.  

Additionally, the claimant, as a claimed grandson of the 
veteran, is not a proper claimant in any event.  For accrued 
benefit purposes, upon the death of a veteran, any VA 
benefits accrued but unpaid at the date of the veteran's 
death will go first to the veteran's spouse, second to the 
veteran's children, and third to any dependent parents.  
38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  There is 
no provision in governing law or regulations for payment of 
accrued benefits to a grandchild.  

The claim for accrued benefits at issue in this appeal was 
not timely filed, and was not filed by an eligible 
beneficiary for payment of accrued benefits.

Following the veteran's military service from July 1942 to 
September 1943, he did not file any claim for disease or 
injury incurred or aggravated in active military service.  
Based upon evidence of a heart attack which occurred in 1971, 
years after he was separated from service, the RO approved 
payment of nonservice-connected pension benefits on the basis 
of heart disease and arthritis of the spine.  That pension 
remained payable until the veteran's death in 1983.  The 
veteran's surviving spouse filed a claim for death pension in 
November 1983, and it is noteworthy that his widow 
specifically stated in her application that she was not 
claiming that the veteran's death was related to incidents of 
military service.  The veteran's surviving spouse was paid a 
burial benefit for nonservice-connected veterans, but was 
denied continuing death pension benefits because her receipt 
of Social Security income exceeded the statutory maximum 
allowable for such benefits.  There were no benefits accrued 
but unpaid to the veteran at the time of his death.  


ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


